DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-8, drawn to a system for determining patient swallow frequency, classified in CPC A61B 5/1107.
II.	Claim(s) 9-14, drawn to a patient interface for use in automatically determining patient swallow frequency, classified in CPC A61B 5/4205.
III.	Claim(s) 15, drawn to a non-transitory computer-readable medium, classified in CPC A61B 5/4205.
IV.	Claim(s) 16, drawn to a method for determining spontaneous swallow frequency, classified in CPC A61B 5/1107.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a patient interface monitoring device comprising a single sensor configured to be positioned on a neck of a patient and to monitor and collect patient swallow data indicative of the patient swallowing,” “a computing device comprising a processor and memory that stores a data analyzer,” and “the computing device configured to at least: receive the patient swallow data collected by the patient interface and with the data analyzer to, without additional human input; analyze the patient swallow data to identify patient swallow events by applying a swallow identification algorithm to the patient swallow data; count a number of identified swallow events over a .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a patient interface monitoring device comprising a single sensor configured to be positioned on a neck of a patient and to monitor and collect patient swallow data indicative of the patient swallowing,” “a computing device comprising a processor and memory that stores a data analyzer,” and “the computing device configured to at least: receive the patient swallow data collected by the patient interface and with the data analyzer to, without additional human input; .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practice by another and materially different apparatus such as a patient interface monitoring device taking the form of a necklace.  Alternatively, the apparatus as claimed can be used to practice another and materially different process such as, for example, one that collects swallow data intermittently or that doesn’t include sound, tissue acceleration, or combinations thereof.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a sensor configured to sense data indicative of the patient swallowing,” “a control device configured to control operation of the interface and to transmit the data sensed by the sensor to another device for analysis,” and “a power source configured to power the sensor and the control device,” as recited in claim 9 and “a data analyzer including a swallow identification algorithm configured to automatically identify patient swallow events from patient data collected by a patient interface,” “a swallow counter configured to automatically count the number of identified swallow events in a predetermined period of time and calculate the swallow frequency,” and “wherein the swallow identification algorithm automatically identifies swallow events based solely on the data collected by a single sensor,” as recited in claim 15.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practice by another and materially different apparatus such as a patient interface monitoring device taking the form of a necklace.  Alternatively, the apparatus as claimed can be used to practice another and materially different process such as, for example, one that collects swallow data intermittently or that doesn’t include sound, tissue acceleration, or combinations thereof.
Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practice by another and materially different apparatus such as a patient interface monitoring device taking the form of a necklace.  Alternatively, the apparatus as claimed can be used to practice another and materially different process such as, for example, one that collects swallow data intermittently or that doesn’t include sound, tissue acceleration, or combinations thereof.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791